                      Case 1:21-mj-00602-RMM Document 1 Filed 09/15/21 Page 1 of 1
AO 91 (Rev. 11/11) Criminal Complaint



                                        UNITED STATES DISTRICT COURT
                                                                        for the
                                                               District of &ROXPELD

                  United States of America                                 )
                             v.                                            )
                                                                           )       Case No.
                     Michael Eckerman
                                                                           )
                     DOB: XXXXXX                                           )
                                                                           )
                                                                           )
                           Defendant(s)


                                                    CRIMINAL COMPLAINT
          I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                      January 6, 2021                   in the county of                                 in the
                          LQWKH'LVWULFWRI        &ROXPELD , the defendant(s) violated:

             Code Section                                                             Offense Description
        18 U.S.C. § 111(a)(1)- Assaulting, Resisting, or Impeding Certain Officers
        18 U.S.C. § 231(a)(3)- Civil Disorder
        18 U.S.C. §§ 1512(c)(2)- Obstruction of an Official Proceeding
        18 U.S.C. § 1752(a)(1)- Entering and Remaining in a Restricted Building or Grounds
        18 U.S.C. § 1752(a)(2)- Disorderly and Disruptive Conduct in a Restricted Building or Grounds
        40 U.S.C. § 5104(e)(2)(A) - Entering and Remaining on the Floor of Congress
        40 U.S.C. § 5104(e)(2)(D)- Disorderly Conduct in a Capitol Building
        40 U.S.C. § 5104(e)(2)(G)- Parading, Demonstrating, or Picketing in a Capitol Building


          This criminal complaint is based on these facts:
  6HHDWWDFKHGVWDWHPHQWRIIDFWV




         9
         u   Continued on the attached sheet.


                                                                                                        Complainant’s signature

                                                                                                 Corey Green, Special Agent
                                                                                                        Printed name and title
$WWHVWHGWRE\WKHDSSOLFDQWLQDFFRUGDQFHZLWKWKHUHTXLUHPHQWVRI)HG5&ULP3
E\WHOHSKRQH

Date:             09/15/2021
                                                                                                           Judge’s signature

City and state:                         :DVKLQJWRQ'&                             Robin M. Meriweather, U.S. Magistrate Judge
                                                                                                        Printed name and title
